Citation Nr: 9933843	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  98-01 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for loss of hair, as 
due to an undiagnosed illness.

2.  Entitlement to service connection for a lung condition, 
claimed as shortness of breath, as due to an undiagnosed 
illness.

3.  Entitlement to sore gums, as due to an undiagnosed 
illness.

4.  Entitlement to thickened saliva, as due to an undiagnosed 
illness.

5.  Entitlement to fatigue, as due to an undiagnosed illness. 

6.  Entitlement to headaches, as due to an undiagnosed 
illness.  

7.  Entitlement to an increased original rating for post-
traumatic stress disorder, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 1972 
and from October 1990 to March 1991.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a February 1995 rating decision rendered by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection post-
traumatic stress disorder (PTSD) was granted and a 10 percent 
disability rating was assigned effective January 24, 1994.  
The RO denied service connection for the following 
disabilities which the veteran attributes to undiagnosed 
illness:  hair loss, a lung condition, claimed as shortness 
of breath, sore gums, thickened saliva, fatigue, and 
headaches. The veteran perfected a timely appeal of this 
decision with respect to the listed issues.  The case is 
currently under the jurisdiction of the Jackson, Mississippi, 
RO.

The Board notes that the veteran raised the issue of 
entitlement to an earlier effective date for the grant of 
service connection for PTSD.  A review of the claims folder 
indicates that the RO has not issued a decision on this 
issue, and the matter is referred to the RO for further 
development as necessary.      


FINDINGS OF FACT

1.  A hair loss disability is not objectively shown.

2.  A lung condition, manifested by shortness of breath, is 
shown to be symptomatic of chronic obstructive pulmonary 
disease.

3.  A disability manifested by sore gums disability is not 
objectively shown.

4.  A disability manifested by thickened saliva is not 
objectively shown.

5.  Fatigue is shown to be symptomatic of PTSD.

6.  Headaches are shown to be symptomatic of muscle 
contraction headaches and migraine headaches.

7.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increased rating for PTSD has been 
developed.

8. The veteran's PTSD is manifested by irritability, 
flashbacks, and insomnia.
 
9.  The veteran's symptoms of PTSD are not shown to be 
indicative of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  


CONCLUSIONS OF LAW

1.  A claim for service connection for hair loss, due to 
undiagnosed illness, is not well grounded.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1117, 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.317 (1999).

2.  A claim for service connection for a lung condition, 
manifested by shortness of breath, due to undiagnosed 
illness, is not well grounded.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1117, 1131, 5107(a) (West 1991); 38 C.F.R. § 3.317 
(1999).

3.  A claim for service connection for sore gums, due to 
undiagnosed illness, is not well grounded.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1117, 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.317 (1999).

4.  A claim for service connection for thickened saliva, due 
to undiagnosed illness, is not well grounded.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1117, 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.317 (1999).

5.  A claim for service connection for fatigue due to 
undiagnosed illness is not well grounded.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1117, 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.317 (1999).

6.  A claim for service connection for headaches, due to 
undiagnosed illness, is not well grounded.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1117, 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.317 (1999).

7.  The criteria for an increased rating for post-traumatic 
stress disorder (PTSD) are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, § 4.130, Diagnostic Code 
9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990). 

I.  Service Connection for Disabilities due to Undiagnosed 
Illness

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals (Court) 
has held that a well-grounded claim requires evidence of a 
current disability, an inservice disability, and a nexus or 
link between the two.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  Entitlement to service connection for a particular 
disability requires evidence both of the existence of a 
current disability and that the disability resulted from a 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  Active military service includes active duty, any 
period of active duty for training during which the 
individual was disabled or died from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the individual was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. §§ 101(24), 106 (West 1991).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Additionally, service connection may be granted for objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms, to include, but not limited to, fatigue; signs 
or symptoms involving skin; headaches; muscle pain or joint 
pain; neurologic signs or symptoms; neuropsychologic signs or 
symptoms; signs or symptoms involving the respiratory system 
(upper or lower); sleep disturbances; gastrointestinal signs 
or symptoms; cardiovascular signs or symptoms; abnormal 
weight loss; or menstrual disorders.  38 C.F.R. § 3.317(a)(b) 
(1999).  The chronic disability must have become manifested 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  38 C.F.R. § 3.317(a) (1999).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2) (1999).  Further, a chronic 
disability is one that has existed for six months or more, 
including disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period.  38 C.F.R. 
§ 3.317(a)(3) (1999).  The six-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability were first manifested.  Id.  

However, compensation shall not be paid pursuant to 38 C.F.R. 
§ 3.317(a) if there is affirmative evidence that an 
undiagnosed illness, (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c) (1999).   

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d) (1998).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  Id.  

A.  Loss of Hair as due to an Undiagnosed Illness

The veteran contends that he has developed hair loss due to 
an undiagnosed illness.  At a hearing before a RO hearing 
officer held in May 1998, the veteran indicated that his hair 
"was coming out by the day."  He indicated that he had 
always had a full head of hair.  The hearing officer noted 
that the veteran showed her the beginning of a bald spot at 
the very top of his head.  

As set forth above, in order to present a well grounded claim 
for disability due to undiagnosed illness the evidence must 
show objective indications of a chronic disability include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
While the veteran has claimed that he experiences unexplained 
hair loss, the medical evidence does not show any objection 
indications of a chronic hair loss disability.  Post service 
VA medical records do not mention treatment, complaints, or 
diagnosis of any abnormal hair loss condition.  

Accordingly, it therefore follows that the presence of hair 
loss, due to undiagnosed illnesses, is not shown.  It also 
follows that, since service connection cannot be granted for 
a disability that is not shown to exist a claim for service 
connection for a hair loss disability is not well grounded.  
See Caluza, supra; see also Brammer v. Derwinski, 3 Vet. 
App. 223 (1993), and Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

The Board notes the veteran's contentions that his hair loss 
is due to an undiagnosed illness; however, in the absence of 
evidence indicating that the veteran has the medical 
knowledge or training requisite for the rendering of clinical 
opinions, the Board must find that his contentions with 
regard to the etiology of any current hair loss to be of no 
probative value.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

B.  Lung Condition due to Undiagnosed Illness

The veteran contends that he has a lung condition, manifested 
by shortness of breath, that he attributes to an undiagnosed 
illness.  At the RO hearing in May 1998, the veteran 
indicated that when he exerted himself, as with walking a 
long distance, he experienced difficulty breathing.  He 
indicated that he was not taking any medication of his 
shortness of breath.  

A March 1994 VA medical examination indicates that the 
veteran complained of pain in his left lateral chest area 
when he is "stressed out."  The report indicates that he 
had been smoking one or two packs of cigarettes a day prior 
to quitting one year before the examination.  He subjectively 
complained of shortness of breath and indicated that he could 
walk one or two miles becoming short of breath.  He indicated 
that he was not taking respiratory medication.  On 
examination, his lungs were clear to auscultation and 
percussion without rales, rhonchi, or wheezes.  Chest x-ray 
showed the lungs to be clear with a small nodular density in 
the left lobe of unknown origin.  A diagnosis of a history of 
shortness of breath with normal pulmonary function tests and 
arterial air gasses on room temperature was noted.  

VA medical records indicate that the veteran was hospitalized 
from October to November 1997 for symptomatology related to 
his PTSD.  The hospital summary indicates that he smoked two 
packs of cigarettes a week.  A chest x-ray was within normal 
limits and the hospital summary is silent for any complaints, 
treatment, or diagnosis of any lung disability or shortness 
of breath.  Similarly, a February 1998 VA hospital summary 
indicates that the veteran smoked 2 packs of cigarettes 
daily.  X-ray evidence obtained during this period of 
hospitalization revealed lungs clear of any acute process 
bilaterally.  The hospital summary is silent for any 
complaints, treatment, or diagnosis of any lung disability or 
shortness of breath.

While the February 1998 hospital summary indicates that he 
was smoking two packs of cigarettes a day at that time, a 
June 1998 VA respiratory examination report shows that the 
veteran indicated he quit smoking in 1991.  The examination 
report indicates a diagnosis of mild chronic obstructive 
pulmonary disease (COPD), by history 

Accordingly, as the lung condition is shown to be 
attributable to a diagnosis of COPD and is not shown to be 
related to an undiagnosed illness, service connection is not 
warranted on the basis of an undiagnosed illness incurred 
during the Persian Gulf War.  Furthermore, there is no 
competent evidence of record to relate any current lung 
disorder to include COPD to the veteran's service.  
Accordingly, the veteran's claim for service connection for a 
lung condition, manifested by shortness of breath, is not 
well grounded.  See Caluza, supra; see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1993), and Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).

The Board notes the veteran's contentions that his lung 
condition due to an undiagnosed illness; however, in the 
absence of evidence indicating that the veteran has the 
medical knowledge or training requisite for the rendering of 
clinical opinions, the Board must find that his contentions 
with regard to the etiology of any current hair lung 
condition to be of no probative value.  See Moray v. Brown, 5 
Vet. App. 211 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

C.  Sore Gums and Thickened Saliva due to Undiagnosed Illness

The veteran contends that he has developed "sore gums" and 
"thickened saliva" due to an undiagnosed illness.  At the 
RO hearing in May 1998, he indicated that after returning 
from Saudi Arabia, he would attempt to brush his teeth which 
resulted in sore gums.  He also indicated that his saliva was 
thick which caused him to have difficulty swallowing.  

An April 1994 VA dental examination shows that the veteran 
needed routine dental care.  His saliva was found to be 
normal.  Similarly, a June 1998 VA nose, larynx, and pharynx 
examination report indicates that the alveolar ridges where 
within normal limits with a normal appearing mucosa with an 
appropriate mucosa blanket over the area.  The buccal pad, 
floor of the mouth, tongue and palate were also noted to be 
within normal limits.  The examiner noted that all areas 
showed normal salivary blanket with no objective evidence of 
any thickening or unusual characteristics to the secretions.  
The examiner also indicated that there was no object evidence 
of any oral cavity or pharyngeal abnormalities.  

As set forth above, in order to present a well grounded claim 
for disability due to undiagnosed illness the evidence must 
show objective indications of a chronic disability to include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  VA 
medical records do not contain objective indications of 
either sore gums or thickened saliva.  Since service 
connection cannot be granted for a disability that is not 
shown to exist a claim for service connection for sore gums 
and a claim for service connection for thickened saliva are 
not well grounded.  See Caluza, supra; see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1993), and Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).

The Board notes the veteran's contentions that gum sores and 
thickened saliva are due to undiagnosed illness; however, in 
the absence of evidence indicating that the veteran has the 
medical knowledge or training requisite for the rendering of 
clinical opinions, the Board must find that his contentions 
with regard to the etiology of any current gum disorder and 
thickened saliva to be of no probative value.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

E.  Muscle Soreness due to Undiagnosed Illness

The veteran contends he has developed muscle soreness as a 
result of an undiagnosed illness.  At the RO hearing in May 
1998, the veteran indicated that he experienced occasional 
muscle soreness that would stay with him for two or three 
weeks.  After three of four weeks without soreness, the 
soreness would return.  He indicated that the pain week from 
his neck down to his legs.  However, he attributed the pain 
in his right leg to a convoy accident.  

A January 1994 VA medical certificate indicates that the 
veteran sought treatment for pain in his neck and shoulder 
blades bilaterally.  A diagnosis of bursitis was rendered.  
As there is a diagnosis of bursitis, the veteran's neck and 
shoulder pain cannot, by definition, satisfy the criteria to 
establish service connection for muscle soreness due to an 
undiagnosed illness.  Furthermore, there is no competent 
evidence of record to relate the presence of bursitis of the 
neck and shoulders to the veteran's service.

With respect to the veteran's back, the medical evidence does 
not contain any objective reference to muscle soreness.  
While he has subjective complaints of soreness and pain in 
his back, a VA spine examination report of April 1994 
attributes his back pain to a probable herniated nucleus 
pulposus in the low mid back with traumatic arthritis and 
root irritation, with minimal objective finding on 
examination.  Accordingly, as the veteran has a diagnosis 
related to his back pain, the criteria for service connection 
due to an undiagnosed illness is not met.  In addition, there 
is no competent evidence of record to relate any current back 
disability to the veteran's service.

A VA joints examination report dated in June 1998 indicates 
that the veteran was well developed and tall and walked with 
a normal gait.  The examiner could detect no motor weakness 
or sensory loss in the veteran's lower extremities.  There 
was no evidence of atrophy and he could walk on his heels and 
toes without difficulty. Similarly, he could squat and arise 
from the squatting position without assistance.  He had full 
range of motion in his left first and fingers.  He could 
touch the palm of his hand with the tips of the lateral four 
fingers and could oppose the tip of the thumb to the tips of 
the lateral four fingers.  He had no sensory loss and good 
strength in his left wrist.  The examination report does not 
provide objective findings for his right wrist.  He was noted 
to have full extension and 150 degrees of flexion in his 
right knee with no swelling or effusion.  X-rays of his 
lumbar spine revealed no evidence of fracture, dislocation, 
narrowing of the discs or osteophyte formation. The examiner 
found "no objective evidence of organic pathology on 
physical or x-ray examination to explain [the veteran's] 
recurrent low back pain."  Similarly, with the exception of 
minimal retropatellar crepitation that the examiner did not 
believe would cause significant symptoms and a hypertrophic 
bone in the right knee, the examiner "could find no 
objective evidence of organic pathology on physical or x-ray 
examination to explain the symptoms in his knee."  

Accordingly, as the veteran's neck and shoulder pain is 
attributable to bursitis, his low back pain is attributable 
to a herniated disc and arthritis, and objective evidence of 
muscle soreness is not shown, service connection for muscle 
soreness as an undiagnosed illness is not well grounded.  See 
Caluza, supra; see also Brammer v. Derwinski, 3 Vet. App. 223 
(1993), and Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The Board notes the veteran's contentions that his muscle 
soreness is due to undiagnosed illness; however, in the 
absence of evidence indicating that the veteran has the 
medical knowledge or training requisite for the rendering of 
clinical opinions, the Board must find that his contentions 
with regard to the etiology of any current muscle soreness to 
be of no probative value.  See Moray v. Brown, 5 Vet. App. 
211 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

F.  Fatigue as due to an Undiagnosed Illness

The veteran contends that he experience chronic fatigue due 
to an undiagnosed illness.  

The medical evidence does not indicate objective findings of 
chronic fatigue.   A March 1994 VA general medical 
examination report indicates a history of subjective fatigue 
with an unknown etiology.  However, the report does not 
containing any objective findings of fatigue.  Similarly, a 
July 1994 VA outpatient treatment record indicates that the 
veteran sleeps three to four hours a night because he was 
"afraid of dreams" concerning Vietnam.  A June 1998 VA PTSD 
examination report indicates that the veteran reported 
insomnia due to recurrent dreams about combat.  While he has 
difficulty sleeping, his insomnia is a manifestation of PTSD 
symptomatology.  

A June 1998 VA respiratory examination indicates that the 
veteran complained of getting tired quickly.  He indicated 
that he was a part time truck driver and tried to work 5 days 
a week, but was only able to work 2 to 3 shifts a week at no 
more than 8 hours per shift.  The examiner diagnosed fatigue 
related to his insomnia which as stated above is a 
manifestation of his PTSD.

As set forth above, in order to present a well grounded claim 
for disability due to undiagnosed illness the evidence must 
show objective indications of a chronic disability include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  VA 
medical records do not contain objective indications of 
chronic fatigue.  Since service connection cannot be granted 
for a disability that is not shown to exist a claim for 
chronic fatigue is not well grounded.  See Caluza, supra; see 
also Brammer v. Derwinski, 3 Vet. App. 223 (1993), and 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The Board notes the veteran's contentions that his current 
fatigue is due to an undiagnosed illness; however, in the 
absence of evidence indicating that the veteran has the 
medical knowledge or training requisite for the rendering of 
clinical opinions, the Board must find that his contentions 
with regard to the etiology of any fatigue to be of no 
probative value.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

G.  Headaches due to Undiagnosed Illness

The veteran also contends that he experiences headaches that 
he attributes to an undiagnosed illness.  At the May 1998 RO 
hearing, he indicated that he was currently taking over the 
counter medication for headaches.  He indicated that he has 
used prescription medication; however, the over the counter 
medication worked better for him.   He stated that he had 
constant headaches with "really bad" headaches occurring 
twice a month.  

The objective medical evidence shows that the veteran's 
headaches are not due to an undiagnosed illness.  On the 
contrary, an August 1997 VA medical certificate indicates a 
diagnosis of migraine headaches.  Similarly, a June 1998 VA 
neurological examination indicates a diagnosis of muscle 
contraction type headaches.  

As the evidence also shows that these headaches have been 
attributed by health care personnel as being the product of 
specific illnesses, the presence of headaches due to an 
undiagnosed illness is not shown.  It follows that, since 
service connection cannot be granted for a disability that is 
not shown to exist, a claim for service connection for 
headaches due to an undiagnosed illness is not well grounded.  
See Caluza, supra; see also Brammer v. Derwinski, 3 Vet. 
App. 223 (1993), and Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  It must be emphasized that the provisions of 
38 C.F.R. § 3.317 (1998), whereby service connection for 
undiagnosed illnesses due to Persian Gulf War service is 
authorized, stipulates that the disabilities for which such 
benefits are sought are limited to those that have not been 
attributed to any known clinical diagnosis by history, 
physical examination or laboratory tests.  38 C.F.R. 
§ 3.317(a) (1998).

The Board notes the veteran's contentions that his headaches 
are due to an undiagnosed illness; however, in the absence of 
evidence indicating that the veteran has the medical 
knowledge or training requisite for the rendering of clinical 
opinions, the Board must find that his contentions with 
regard to the etiology of any current headaches to be of no 
probative value.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Furthermore, there is competent evidence of record to relate 
these findings to the veteran's service.

With respect to all of the veteran's disallowed claims for 
service connected disabilities, the Court has held that, when 
a claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  In the case at hand, the veteran has not 
indicated that any such evidence is available.  The Board 
must point out that its duty to assist the veteran in the 
development of any claim, as stipulated in 38 U.S.C.A. 
§ 5107(a) (West 1991), does not arise until a claim is shown 
to be well grounded.  The Board must also point out that the 
veteran is free to submit new and material evidence, and 
reopen his claims for service connection for hair loss, a 
lung condition, sore gums, thickened saliva, muscle soreness, 
fatigue, and headaches, due to undiagnosed illnesses, at any 
time.

II.  Increased Rating for PTSD

Initially, the Board finds that the veteran's claim for an 
increased rating for PTSD, currently rated as 50 percent 
disabling, is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); that is, he has presented a claim that 
is plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  He has not alleged that there are any records of 
probative value that may be obtained with regard to this 
claim that have not already been associated with his claims 
folder.  The Board accordingly finds that the duty to assist 
the veteran, as mandated by 38 U.S.C.A. § 5107(a) (West 
1991), as to this issue has been satisfied.

The veteran contends that his PTSD is more severe than 
currently evaluated, warranting an increased rating.  After a 
review of the record, the Board finds that the evidence does 
not support his contentions, and his claim is denied.

The veteran established service connection for post-traumatic 
stress disorder by means of a February 1995 rating decision, 
which assigned a 10 percent rating, as the evidence shows 
that the veteran was diagnosed with PTSD in March 1991 while 
serving in Southwest Asia.  By means of a December 1997 
rating action, the RO granted an increased rating to 50 
percent.  The veteran appeals this decision.
 
The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule).  Mental disorders, and specifically the veteran's 
PTSD, are evaluated pursuant to the criteria found in the 
General Rating Formula for Mental Disorders, under Diagnostic 
Code 9411 of the Schedule.  38 C.F.R. § 4.130 (1999).  Under 
those criteria, a rating of 50 percent is warranted where the 
evidence shows occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A rating of 70 percent is warranted 
where the evidence shows occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships. 38 C.F.R. § 4.130 (1999).

After a review of the evidence, the Board finds that the 
criteria for entitlement to an increased rating are not met 
under the regulations.  The Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).  

The veteran was afforded a VA mental disorders examination in 
February 1994.  The examination report indicates that he had 
subjective daily thoughts about Vietnam and that he reported 
depression, old memories, poor functioning, and having a bad 
temper.  He stated that he could not maintain employment due 
to his temper.  Objective examination revealed that he was 
well developed, well nourished, appropriately dressed, and 
adequately groomed with no unusual motor activity noted.  The 
report indicates that he was "mildly anxious" and his 
affect was consistent with his mood.  He denied 
hallucinations, suicidal ideations, and homicidal ideations.  
The report also indicates that he expressed no identifiable 
delusions and was precisely oriented to person, place, 
situation and time.  His remote, recent and immediate recall 
were good and he appeared to be of average intelligence with 
good judgment and abstracting ability.  His insight was felt 
to be fair.  A diagnosis of PTSD was rendered.  

A VA mental health clinic treatment record from July 1994 
indicates that the veteran was unemployed and had frequent 
job changes.  His anxiety kept him from having good 
relationships at work and home.  He described himself as 
"moody."  He has several activities which he enjoys such as 
bowling and riding horses; however, the report indicates that 
he prefers to do these activities alone.  The examiner found 
that the veteran was an active dreamer and that he wakes up 
perspiring with intrusive thoughts of Vietnam.  Alcohol 
exaggerates his condition, and he frequently gets drunks on 
weekends.  The treatment record indicates that he has 
thoughts of suicide with no active plans; however, he had no 
homicidal plans.  He has difficulty sleeping and sleeps three 
to four hours due to a fear of dreams.  The treatment record 
notes vague auditory hallucinations related to noise.  He was 
neat in appearance and his memory was intact.  A diagnosis of 
PTSD with depression was rendered.  

An August 1997 mental health clinic (MHC) outpatient 
treatment record indicates that the veteran was married and 
employed full time as a long distance truck driver.   He 
reported dreams and nightmares related to combat and his wife 
often tells him that he is screaming in his sleep.  

A September 1997 VA outpatient treatment record indicates 
that the veteran is married that he complained of flashbacks. 
He feared losing his job due to his flashbacks as well as 
illness, impaired hallucinations, and poor memory.  The 
report indicates that he showed irritability, anxiety, and 
shakiness at times.   

From October to November 1997, the veteran was hospitalized 
at a VA medical center (VAMC) for his PTSD.  The discharge 
summary indicates that he was hospitalized with subjective 
complaints of nightmares, flashbacks, intrusive thoughts, 
agitation, hyperarousal, suicidal thoughts, fear of loss of 
control, severe headaches, dissociative episodes, hearing 
voices screaming, and increased startle response.  He was 
also noted to have difficulty with his memory and appeared to 
be depressed and fearful of losing his wife secondary to his 
emotional state.  Objective examination revealed that the 
veteran was well developed, well nourished, clean, and 
casually dressed.  He was oriented in four spheres and 
appropriate in behavior.  He was moderately anxious.  While 
some memory impairment was observed, no disorder of thought 
or perception was noted.   The examining physician thought 
that he had average intelligence.  He denied any suicidal or 
homicidal ideations.  During the course of this 
hospitalization, he continued on prescription medication.  At 
the time of discharge, he was doing well and he indicated 
that he was feeling better.  

Lay evidence submitted in support of the veteran's claim 
includes a January 1998 statement from his ex-wife, a 
statement from his daughter, and a statement from a friend.  
These lay statements indicate that the veteran has a problem 
with his temper.

In February 1998, the veteran was hospitalized at a VAMC for 
an acute exacerbation of his PTSD.  He was hospitalized with 
complaints of headaches, nightmares, and suicidal and 
homicidal thoughts.  The hospital summary indicates that the 
stressors of unemployment and dependency on his wife, led to 
exacerbation of his PTSD symptoms.  He admitted to medication 
noncompliance.  He appeared to be depressed, fearful of 
losing his current wife and son.  Mental status examination 
revealed that he was well developed, well nourished, clean, 
and casually attired.  He was oriented in all four spheres.  
His mood was depressed; however, his speech was normal and 
not pressured.  He displayed difficulty with concentration; 
however, he did not have any looseness of associations or 
flight of ideas.  The examining physician noted no deficit in 
thought or judgment process.  Upon discharge, he was smiling 
and friendly with good eye contact.  He was cooperative and 
described his mood as good.  His affect was pleasant and 
appropriate and his speech was goal directed and coherent 
with normal rate, tone and volume.  He was considered 
competent for VA purposes and was discharged without 
limitations or employment restrictions.  A Global Assessment 
of Function (GAF) score of 70 was recorded.  

At a May 1998 hearing before a RO hearing officer, the 
veteran indicated that he felt as though his PTSD 
symptomatology had worsened.  He felt as though he could not 
cope or deal with people.  He stated that he felt as though 
his PTSD caused his marriage to deteriorate.  He also stated 
that his wife left him and he did not see his children.  He 
indicated that he experienced flashbacks, panic attack, and 
suicidal thoughts.  He indicated that he had memory loss and 
difficulty concentrating.  When asked about his employment, 
he indicated that he was fired the previous January due to a 
"run in" with a co-worker.  

A June 1998 VA PTSD examination report indicates complaints 
of "the same problems, PTSD."  The report indicates that he 
felt as though his nerves were not any better.  He complained 
of depression and old memories about the war.  He stated that 
he had not been functioning well and that he has a bad 
temper.  He avoids loud noises and movies dealing with war.  
He admitted to a history of homicidal and suicidal thoughts; 
however, the examination report indicates that he denied 
recent thoughts of homicide or suicide.  He indicated that he 
had been separated from his second wife for 8 months.  The 
examining physician noted that the veteran was well 
developed, well nourished, appropriately dressed and 
adequately groomed.  He exhibited no unusual motor activity 
and his speech was fluent without flight of ideas or 
looseness of associations.  His mood was somewhat anxious, as 
was his affect.  He denied hallucinations, and expressed no 
delusions.  He was precisely oriented to person, place, 
situation and time.  His remote and recent recall were good 
and he was estimated to be of average intelligence with good 
abstraction and adequate insight.  A GAF of 50 was noted.  

While the veteran has indicated that his PTSD caused him to 
be unemployed, a June 1998 VA respiratory examination report 
indicates that the veteran was employed as a part time truck 
driver.  

Based on the discussion above, the Board finds that the 
veteran's PTSD is not productive of the level of impairment 
envisioned by an increased rating of 70 percent as the 
evidence does not show occupational and social impairment 
with deficiencies in most areas.  The medical evidence shows 
that the veteran's judgment and thinking are not severely 
affected by his PTSD.  While the evidence shows some 
historical episodes of suicidal or homicidal ideations, the 
most recent VA PTSD examination report indicates that he 
denies such ideations.  The evidence similarly does not show 
obsessional rituals that interfere with routine activities.  
He exhibited no unusual motor activity in his most recent VA 
examination.  Similarly, his speech was not intermittently 
illogical, obscure, or irrelevant.  On the contrary, the most 
recent VA PTSD medical examination revealed fluent speech 
that was without flight of ideas of looseness of 
associations.  While he does experience depression and anger, 
the evidence does not show near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  The evidence does show that 
he experiences impaired impulse control as he has unprovoked 
irritability; however, the evidence does not show spatial 
disorientation.  At all times, the veteran has appeared well 
dressed and adequately groomed; the evidence does not show a 
neglect of personal appearance and hygiene.  The Board notes 
the veteran's contentions that he has had various employment 
due to difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships; 
however, objective clinical evidence, as set forth above, 
indicates that his symptomatology more closely resembles the 
criteria for a 50 percent disabling rating.  A 50 percent 
disability rating is consistent with the veteran's most 
recent GAF scores of 50 and 70.  

Accordingly, the Board finds that the veteran's 
symptomatology is productive of reduced reliability and 
efficiency, rather than deficiencies in most areas, and that 
his level of impairment more nearly approximates the criteria 
for a rating of 50 percent.  Accordingly, the Board finds 
that the criteria for an increased rating, greater than 50 
percent, for PTSD are not met, and the veteran's claim 
therefor is denied.  


ORDER

Service connection for loss of hair, as due to undiagnosed 
illness, is denied.  Service connection for a lung condition, 
claimed as shortness of breath, as due to undiagnosed 
illness, is denied.  

Service connection for sore gums, as due to undiagnosed 
illness, is denied.  

Service connection for thickened saliva, as due to 
undiagnosed illness, is denied.  

Service connection for muscle soreness, as due to undiagnosed 
illness, is denied.  

Service connection for fatigue, as due to undiagnosed 
illness, is denied.  

Service connection for headaches, as due to undiagnosed 
illness, is denied.  

An increased rating for PTSD is denied.  



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

